                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHARLES ANDERSON,

        Plaintiff,
                                                  Case No. 19-cv-461-bbc
   v.

WISCONSIN DEPT. OF HUMAN
SERVICES AND MICHAEL CHASE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/10/2019
        Peter Oppeneer, Clerk of Court                     Date
